ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Judge.
The jury having found appellant guilty of robbery by assault, assessed his punishment at 8 years in the penitentiary.
The minimum punishment for the offense of robbery is five years confinement in the penitentiary and the trial court in his charge correctly informed the jury as to the punishment provided by statute for said offense. (Art. 1408 P.C.)
The transcript shows that upon the verdict and judgment rendered thereon appellant was sentenced to confinement in the state penitentiary for an indeterminate term of not less than two years nor more than eight years.
The affirmance of the judgment with minimum sentence of two years is set aside.
The sentence is reformed so as to read for a term of not less than five years nor more than eight years.
As reformed the judgment is affirmed and appellant’s motion for rehearing is overruled.